DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are currently pending in the present application. Claims 1-2, 4, 7, 12-13 and 15-16 are currently amended; and claims 3, 5-6, 8-11, 14 and 17-20 are previously presented. The amendment dated June 10, 2022 has been entered into the record. 
Claims 4 and 15-16 were previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Tuohioja et al. (US 2018/0088270) and Wang et al. (US 2011/0299012).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuohioja et al. (US 2018/0088270, hereinafter “Tuohioja”).
Regarding claim 7, Tuohioja discloses an electronic display (Figures 1 and 5 and Paragraph [0030] “a display device 100 for an electronic display … such as liquid crystal displays”; see Paragraphs [0005] and [0014]-[0015] identifying the embodiment shown in Figures 1 and 5) comprising:
a non-emissive display panel (102 in Figure 1, or alternatively 562 in Figure 5B; Paragraph [0026] “the electronic devices may include …  liquid crystal displays (LCDs)”) comprising a first bottom surface (the surface between 562 and 560 in Figure 5B); and
an integral light guide (light guide 554) comprising:
a top surface (the interface between 556 and 558) adhered to the first bottom surface (the interface between 556 and 558 adhered to 562 via OCA 560);
a second bottom surface (the interface between 556 and 552); and
a body (556) extending between the top surface and the second bottom surface, and comprising a prism section (cavity shape 500; Examiner considers that 500 is in prism form that is triangular with refracting surfaces 566 and 568 at an acute angle with each other; Paragraphs [0059] “an arcuate ridge 530. A triangular surface 524, 526 at either end of the configuration” and [0060] “cavity shape 500 … propagated light 580 is incident on the front face 566 of the cavity and is refracted to a substantially horizontal path, exiting through the rear face 568 of  the cavity”) arranged adjacent to the top surface (Figure 5B),
wherein the prism section comprises a prism pattern enclosed by the body (see the pattern formed by 500’s), and
wherein the prism pattern comprises cavities (Paragraphs [0060] “the cavity shape 500” and [0028] “One such internal structure is a cavity, which is a void within the lightguide material that has a desired configuration and volume and is filled with air or another suitable fluid” teaching pattern 500’s comprising cavities) directed inwards into the prism section such that an outer surface of the prism section comprises only flat surfaces (see Figures 5A-5B and base 502 being flat).

Regarding claim 8, Tuohioja discloses the limitations of claim 7 above, and further discloses wherein the non-emissive display panel further comprises a liquid-crystal display panel (Paragraph [0026]).

Regarding claim 9, Tuohioja discloses the limitations of claim 7 above, and further discloses wherein a part of the top surface adheres to a part of the first bottom surface using optically clear adhesive (Figure 5B, the interface between 556 and 558 adhered to 562 via OCA 560).

Regarding claim 10, Tuohioja discloses the limitations of claim 9 above, and further discloses wherein the top surface adheres to the first bottom surface using optically clear adhesive (Figure 5B, the interface between 556 and 558 being adhered to 562 via OCA 560).

Regarding claim 17, Tuohioja discloses the limitations of claim 7 above, and further discloses a reflector layer (550; Paragraph [0060]) disposed on the second bottom surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Tuohioja in view of Wang et al. (US 2011/0299012, hereinafter “Wang `012”).
Regarding claim 1, Tuohioja discloses an integral light guide (Figures 1 and 5, light guide 554; see Paragraphs [0005] and [0014]-[0015] identifying the embodiment shown in Figures 1 and 5) for an electronic display (Paragraph [0030] “a display device 100 for an electronic display”), wherein the integral light guide comprises:
a top surface (the interface between 556 and 558);
a bottom surface (the interface between 556 and 552); and
a body (556) extending between the top surface and the bottom surface and comprising:
a prism section (cavity shape 500; Examiner considers that 500 is in prism form that is triangular with refracting surfaces 566 and 568 at an acute angle with each other; Paragraphs [0059] “an arcuate ridge 530. A triangular surface 524, 526 at either end of the configuration” and [0060] “cavity shape 500 … propagated light 580 is incident on the front face 566 of the cavity and is refracted to a substantially horizontal path, exiting through the rear face 568 of  the cavity”) arranged adjacent to the top surface (Figure 5B), wherein the prism section comprises a prism pattern enclosed by the body (see the pattern formed by 500’s in Figure 5B), and wherein the prism pattern comprises cavities (Paragraphs [0060] “the cavity shape 500” and [0028] “One such internal structure is a cavity, which is a void within the lightguide material that has a desired configuration and volume and is filled with air or another suitable fluid” teaching 500’s comprising cavities) directed inwards into the prism section such that an outer surface of the prism section comprises only flat surfaces (see Figure 5B and base 502 being flat).
Tuohioja does not disclose a microstructure section arranged adjacent to the bottom surface.
However, Wang `012 teaches providing a microstructure section for a light guide (20 disposed on 18 in Figure 2; Paragraphs [0024] “light-adjusting structure 20 … light guide film 18” and [0012] “a light-adjusting structure in the form of a lenticular-like microstructure”), arranged adjacent to the bottom surface, to distribute and direct light through the top surface facing towards the display module (Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the light guide as disclosed by Tuohioja with the teachings of Wang `012, to have a microstructure section arranged adjacent to the bottom surface, for the purpose of obtaining uniform and relatively strong normal light intensity (Wang `012: Paragraphs [0025]-[0026]).

Regarding claim 2, Tuohioja as modified by Wang `012 discloses the limitations of claim 1 above, and Tuohioja further discloses cavities are filled with a fluid (Paragraph [0028]).

Regarding claim 3, Tuohioja as modified by Wang `012 discloses the limitations of claim 2 above.
Tuohioja does not explicitly disclose the body further comprises a diffusing section arranged between the prism section and the microstructure section.
However, Wang `012 teaches a backlight module (Figure 2), in which a light guide body (18) comprises a diffusing section (27; Paragraph [0025] “A diffuser sheet 27”) arranged between a prism section (28; Paragraph [0025] “microprism substrates … 28”) and a microstructure section (20; Paragraphs [0024] “light-adjusting structure 20” and [0012] “a light-adjusting structure in the form of a lenticular-like microstructure”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the body as disclosed by Tuohioja with the teachings of Wang `012, wherein the body further comprises a diffusing section arranged between the prism section and the microstructure section, for the purpose of obtaining uniform and relatively strong normal light intensity (Wang `012: Paragraphs [0025]-[0026]).

Regarding claim 5, Tuohioja as modified by Wang `012 discloses the limitations of claim 1 above, and Tuohioja further discloses at least one of a reflector layer (550 adhered to the bottom surface via OCA 552; Paragraph [0060]) or a metal bezel layer that is adhered to the bottom surface.

Regarding claim 6, Tuohioja as modified by Wang `012 discloses the limitations of claim 1 above, and Tuohioja further discloses wherein the integral light guide is one of an integral light guide plate (556) or an integral light guide sheet.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tuohioja in view of You (US 2013/0335677), of record.
Regarding claim 11, Tuohioja discloses the limitations of claim 7 above.
Tuohioja does not explicitly disclose that the non-emissive display panel further comprises a polarizer layer, and wherein the polarizer layer comprises a surface that forms the first bottom surface.
However, You teaches an electronic display (Figure 2) comprising: a non-emissive display panel (216; Paragraph [0024] “LCD panel”) comprising a first bottom surface (the bottom surface of 216) and a polarizer layer, in which the polarizer layer comprises a surface that forms the first bottom surface (Paragraph [0026] “The LCD panel 216 also includes … a rear polarizer”, the rear polarizer being the first bottom surface).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the body as disclosed by Tuohioja with the teachings of You, wherein the non-emissive display panel further comprises a polarizer layer, and wherein the polarizer layer comprises a surface that forms the first bottom surface, for the purpose of controlling the light output based on a voltage applied to the liquid crystal (You: Paragraphs [0020]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohioja in view of Wang `012.
Regarding claim 12, Tuohioja discloses the limitations of claim 7 above.
However, Wang `012 teaches providing a microstructure section arranged adjacent to the bottom surface of the light guide body (20 disposed on 18 in Figure 2; Paragraphs [0024] “light-adjusting structure 20 … light guide film 18” and [0012] “a light-adjusting structure in the form of a lenticular-like microstructure”), to distribute and direct light through the top surface facing towards the display module (Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the light guide as disclosed by Tuohioja with the teachings of Wang `012, to have a microstructure section arranged adjacent to the second bottom surface, for the purpose of obtaining uniform and relatively strong normal light intensity (Wang `012: Paragraphs [0025]-[0026]).

Regarding claim 13, Tuohioja as modified by Wang `012 discloses the limitations of claim 12 above, and Tuohioja further discloses cavities are filled with a fluid (Paragraph [0028]).

Regarding claim 14, Tuohioja as modified by Wang `012 discloses the limitations of claim 13 above.
Tuohioja does not explicitly disclose that the body further comprises a diffusing section arranged between the prism section and the microstructure section.
However, Wang `012 teaches a backlight module (Figure 2), in which a light guide body (18) comprises a diffusing section (27; Paragraph [0025] “A diffuser sheet 27”) arranged between a prism section (28; Paragraph [0025] “microprism substrates … 28”) and a microstructure section (20; Paragraphs [0024] “light-adjusting structure 20” and [0012] “a light-adjusting structure in the form of a lenticular-like microstructure”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the body as disclosed by Tuohioja with the teachings of Wang `012, wherein the body further comprises a diffusing section arranged between the prism section and the microstructure section, for the purpose of obtaining uniform and relatively strong normal light intensity (Wang `012: Paragraphs [0025]-[0026]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tuohioja in view of Hu (US 2014/0185319), of record.
Regarding claim 18, Tuohioja discloses the limitations of claim 7 above.
Tuohioja does not disclose a metal bezel layer adhered to the second bottom surface.
However, Hu teaches adhering a metal bezel layer to a bottom surface of a light guide (Figure 1; back bezel 110 adhered to the bottom surface of 130/140 via 134; Paragraphs [0024]-[0025]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electronic display as disclosed by Tuohioja with the teachings of Hu, wherein a metal bezel layer is adhered to the second bottom surface, for the purpose of mounting the light guide plate in the metal back bezel (Hu: Paragraph [0024]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohioja, in view of Koike (US 2016/0238774), of record.
Regarding claim 19, Tuohioja discloses the limitations of claim 7 above.
Tuohioja does not explicitly disclose that the integral light guide is an integral light guide plate.
However, Koike teaches a light guide includes a light guide plate, in which the light guide plate is manufactured by molding process by injection (Paragraph [0082]) (Regarding “an integral light guide plate”, Examiner considered the specification, Page 7 lines 11-13).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the integral light guide as disclosed by Tuohioja with the teachings of Koike, wherein the integral light guide is an integral light guide plate, for the purpose of forming a pattern on a light guide plate substrate as required (Koike: Paragraph [0082]).

Regarding claim 20, Tuohioja discloses the limitations of claim 7 above.
Tuohioja does not explicitly disclose that the integral light guide is an integral light guide sheet.
However, Koike teaches a light guide includes a light guide sheet, in which the light guide sheet is manufactured by a roll-to-roll process (Paragraph [0015]) (Regarding “an integral light guide sheet”, Examiner considered the specification, Page 7 lines 11-13).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the integral light guide as disclosed by Tuohioja with the teachings of Koike, wherein the integral light guide is an integral light guide sheet, for the purpose of forming a light guide plate at a low price (Koike: Paragraph [0015]).

Allowable Subject Matter
Claims 4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Tuohioja as modified by Wang `012 discloses the limitations of claim 3 above, and Wang `012 discloses that the prism section, the microstructure section, and the diffusing section extend in parallel with the a top surface, a bottom surface, and each other (Figure 2; 28, 20 and 27 extending in parallel with the top and bottom surfaces of 18), wherein the prism section, the microstructure section, and the diffusing section are superimposed on top of each other (28, 20 and 27 superimposed on top of each other), and a plurality of prism structures include a gap between two adjacent prism structures, wherein the gap can be filled with air (Paragraphs [0085], [0102]).
However, Tuohioja and Wang `012 fail to teach or disclose, “the prism section and the diffusing section are in direct abutment with each other, wherein the microstructure section and the diffusing section are in direct abutment with each other, and wherein air gaps between the prism section and the microstructure section, and between the prism section and the diffusing section are present in a form of the cavities”. Examiner further considered Yeo et al. (US 2006/0290253, hereinafter “Yeo”) and Rinko et al. (US 2021/0026086, hereinafter “Rinko”), and the prior art of Park (US 2016/0085018), Nichol (US 2014/0049983), Wang `858 (US 2021/0231858) and You (US 2013/0335677). For example, Yeo teaches a backlight unit (Figure 12; Paragraphs [0011], [0027], [0044], [0046]) discloses a prism collimating film (14), a microstructure (28), and a diffuser (18) extending in parallel, in which diffusing layers may be separated by an air gap (Paragraph [0074]), but fails to disclose that air gaps between the prism section and the microstructure section, and between the prism section and the diffusing section are present in a form of the cavities. Tuohioja, Wang `012, Yeo and Rinko, and the prior art of Park, Nichol, Wang `858 and You applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 4.
Regarding claim 15, Tuohioja as modified by Wang `012 discloses the limitations of claim 14 above, and Wang `012 discloses that the prism section, the microstructure section, and the diffusing section extend in parallel with the a top surface, a bottom surface, and each other (Figure 2; 28, 20 and 27 extending in parallel with the top and bottom surfaces of 18), wherein the prism section, the microstructure section, and the diffusing section are superimposed on top of each other (28, 20 and 27 superimposed on top of each other).
However, Tuohioja and Wang `012 fail to teach or disclose, in light of the specification, “the prism section and the diffusing section are in direct abutment with each other, wherein the microstructure section and the diffusing section are in direct abutment with each other”. Examiner further considered Yeo and Rinko and the prior art of Park, Nichol, Wang `858 and You. For example, Yeo teaches a backlight unit (Figure 12; Paragraphs [0011], [0027], [0044], [0046]) discloses a prism collimating film (14), a microstructure (28), and a diffuser (18) extending in parallel, but fails to explicitly disclose that the prism section comprises a prism pattern enclosed by the body; and wherein the prism pattern comprises cavities, the prism section and the diffusing section are in direct abutment with each other, wherein the microstructure section and the diffusing section are in direct abutment with each other. Tuohioja, Wang `012, Yeo and Rinko, and the prior art of Park, Nichol, Wang `858 and You applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 15.
Dependent claim 16 is allowable by virtue of their dependence on claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871